      Case 2:17-cv-00902-MLC-KRS Document 96 Filed 08/28/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO


  WARREN MCCOWAN,

                 Plaintiff,

         vs.                                       Case No.: 2:17-cv-00902-SWS-MLC

  THE CITY OF LAS CRUCES, NEW
  MEXICO A/K/A LAS CRUCES POLICE
  DEPARTMENT and MARK MORALES

                 Defendants.



  ORDER ON EXPEDITED MOTION TO VACATE TRIAL SETTING AND EXTEND
                   CERTAIN PRETRIAL DEADLINES


       THIS MATTER comes before the Court upon the Expedited Motion to Vacate Trial Setting

and Extend Certain Pretrial Deadlines [Doc. 93] filed, unopposed, by Mark Morales. Being now

apprised of the facts and circumstances of the Motion, the Court finds it is for good cause and

should be granted.

       IT IS HEREBY ORDERED that all existing deadlines and hearings, including the jury

trial, are VACATED;

       IT IS FURTHER ORDERED that on September 11, 2020, at 9:00 AM, the Court will hold

an additional status conference.
Case 2:17-cv-00902-MLC-KRS Document 96 Filed 08/28/20 Page 2 of 2




Dated this 28th day of August, 2020.




                                       MARK L. CARMAN
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
